Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tharumalingam (20160307957).


    PNG
    media_image1.png
    755
    564
    media_image1.png
    Greyscale

Regarding claim 1, Tharumalingam teaches an electronic device (please see device in fig. 3i above and fig. 2), comprising: 
a flexible substrate (304) comprising a through hole (please see device in fig. 3i above wherein it can be seen that 308 is placed in through holes); 
a connecting element (308) disposed in the through hole; 
a semiconductor (316; par. 25) disposed on the flexible substrate; and 
a first conductive element (please see bond pads at the bottom of 304 in fig. 3(d)) disposed under the flexible substrate, 
wherein the first conductive element (342) electrically connects to the semiconductor through the connecting element (par. 50-53 teaches bond pads on the bottom surface  of 304 and being connected to 316), 
wherein a distance between the semiconductor and the connecting element ranges from 5 um to 500 um (par. 43 teaches wafer 304 is 5 mils in thickness and separates 342 from 316).  
Regarding claim 2, Tharumalingam electronic device of claim 1, further comprising a second conductive element, wherein the semiconductor electrically connects to the connecting element through the second conductive element (please see fig. 3i which shows multiple bond pads which connect to the die).  
Regarding claim 3, Tharumalingam electronic device of claim 2, wherein a material of the second conductive element is different from a material of the connecting element (par. 30 teaches the via are taught to be Cu; the conductive elements are solder balls).  
Regarding claim 4, Tharumalingam electronic device of claim 2, further comprising a third conductive element, wherein the semiconductor is electrically connected to the second conductive element through the third conductive element (par. 31 teaches that bond pads are placed on the top surface of 304 are connect 316 to all other conductive elements below).  
Regarding claim 5, Tharumalingam electronic device of claim 4, wherein an area which the third conductive element contacts the second conductive element does not overlap the connecting element in a top view direction (fig. 2 and 3I show that 316 is between 308s and thus the bond pads on the top surface, the bond pads being below 316, will not overlap 308 but will instead be to the side of 308 from a top veiw).  
Regarding claim 6, Tharumalingam electronic device of claim 4, further comprising an insulating layer (318) disposed between the second conductive element and the third conductive element (element 318 is an epoxy and at least a portion of 318 will be below the top most surface of the bond pad which connects 316 to 304 and above the bod pads on the bottom surface of 304).  
Regarding claim 9, Tharumalingam electronic device of claim 1, further comprising a chip disposed on the flexible substrate (fig. 2 shows multiple chips).  
Regarding claim 10, Tharumalingam electronic device of claim 9, wherein the chip comprises a light emitting diode (par. 25). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tharumalingam as applied to claim 7 above, and further in view of Lay (20030017636 ).
Regarding claim 7 and 8, Tharumalingam electronic device of claim 1, wherein 216 can be a pixel electrode (par. 25)
However, it is not explicitly taught that
a gate electrode disposed corresponding to the semiconductor 
the semiconductor comprises silicon or metal oxide  
Lay teaches the pixel having a gate with an active layer composed of Si.  The use of a gate for pixels allows control of the OLED; use of Si as an active layer is known in the art due to the conductivity of the material.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize the teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s). 

Conclusion




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894